SHARP, W., J.
ON ORDER TO SHOW CAUSE
In Wood v. State, 867 So.2d 590 (Fla. 5th DCA 2004), appellant was ordered to show cause why he should not be precluded from filing further pro se pleadings. See State v. Spencer, 751 So.2d 47 (Fla.1999). We have carefully considered appellant’s response and find that good cause has not been shown. Appellant’s claim that it was not his intention to “vex, harass or waste the Courts’ judicial time and effort” is belied by his repeated pleadings and appeals rearguing the validity of his sentence.
Therefore, in order to conserve judicial resources, appellant is prohibited from filing any additional pro se appeals, pleadings, motions and petitions relating to his conviction and sentence in the underlying case. Any pleadings or papers filed in this court regarding said conviction and sentence must be reviewed and signed by an attorney licensed to practice in this state. The clerk of the Fifth District Court of Appeal is directed not to accept any further pro se pleadings or filings from appellant in Orange County, Ninth Judicial Circuit Court Case No. 90-10695.
GRIFFIN and THOMPSON, JJ„ concur.